DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/16/2021 Amendments/Arguments, which directly amended claims 2-7, 9-14, 16-20; and cancelled claims 1, 8, 15 are acknowledged.

Claim Objections
Claims 16-20 are objected to because of the following informalities:
Regarding claim 17, the original is directed to “one or more non-transitory machine-readable media” while the claim is now amended as “A system” which is improper.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
Regarding claims 16 and 18-20, the claims recite “The one or more non-transitory machine-readable media of claim 17” is improper because independent claim 17 is a system claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,292,180 discloses a system and method for passively estimating range and angle of a source.  The source may be any wave source including radio-frequency (RF), optical, acoustic or seismic sources.  In some RF embodiments, the system includes a single aperture antenna to simultaneously receive RF signals from the RF source through a plurality of sub-apertures, and a signal processor to perform a proximity test using samples simultaneously collected from the sub-apertures to determine whether or not to calculate angle and range estimates to the source based on either a curved wavefront assumption or a planar wavefront assumption.
US 7,286,085 discloses a long baseline interferometer antenna system and method for determining the location of an emitter.  The long baseline interferometer antenna system comprises a first antenna, a second antenna, an inertial navigation system, an antenna baseline measurement system, a multi-channel receiver and a processor.  The first and second antenna elements are positioned on a platform and are both configured to receive signals from the emitter.  The first and second antenna elements form a long baseline antenna pair.  The inertial navigation system measures the platform position and attitude; and the antenna baseline measurement system measures the antenna baseline vector between the first and second antenna elements.  The multi-channel receiver measures the differential phase between antenna pairs, and the processor computes the emitter location.  Additional antenna elements can be included and some can be configured as squinted beam pair and make use of amplitude difference of arrival measurements.

US 2019/0331783 discloses an ultra-wideband (“UWB”) communication system comprising a transmitter and a receiver having two antennas.  An UWB signal transmitted by the transmitter is received at each of the antennas.  By comparing the carrier phases of the received signals, the phase difference can be determined.  From this phase difference and the known distance, d, between the antennas, the Cartesian (x, y) location of the transmitter relative to the receiver can be directly determined.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646